DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/24/2022 has been entered.

 Response to Amendment
Claims 1-2, 4-8, and 10 are currently pending in the application. Applicant’s amendments have overcome the outstanding objections, previously set forth in the Final Office Action mailed 1/24/2022. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “engine information collection unit”, “deterioration factor calculation unit”, and “residual oil life operation unit” in claims 8 and 10; “display unit” in claims 8 and 10; and “oil change mileage-based residual oil life operation unit”, “oil change cycle-based residual oil life operation unit”, and “residual oil life determination unit” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-8 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guertler et al (U.S. Patent 6,266,587).
Regarding claims 1 and 8, Guertler teaches a system and method for sensing engine oil deterioration (Abstract; Col. 2, lines 8-24 and 47-52; Col. 3, lines 47-67), the method comprising: measuring an engine revolutions per minute, a load, and an engine oil temperature via an engine information collection unit (sensors for each of the parameters measured)(Col. 1, lines 55-63; Col. 2, lines 8-14; Col. 3, lines 47-50); calculating an amount of change in a deterioration factor (f (RPM, Load, Temp)) of engine oil per revolution of an engine using the measured engine RPM, the measured load, and the measured engine oil temperature via a deterioration factor calculation unit (electronic controller/circuit which must be present and configured to receive and record the sensor inputs, determine the evaluation factors, and perform the method for the vehicle system shown in Figures 1 and 2 and described throughout the Specification)(Col. 3, lines 47-62); and calculating an engine oil deterioration degree at a current time point by accumulating a value obtained by multiplying an engine revolutions during a predetermined sampling cycle by the calculated amount of change in the deterioration factor (f (RPM, Load, Temp)) to a previous engine oil deterioration degree via a residual oil life operation unit (electronic controller/circuit which must be present and configured to receive and record the sensor inputs, determine the evaluation factors, and perform the method for the vehicle system shown in Figures 1 and 2 and described throughout the Specification)(Col. 3, line 62 to Col. 4, line 27 [and rest of Col. 4-6 for elaboration]).
Guertler teaches displaying, via a display unit, an engine oil change warning/alarm to a driver when the accumulated engine oil deterioration degree at the current time point is greater than or equal to a predetermined value or according to an operation result of the residual oil life operation unit. (Col. 4, lines 28-44; Col. 5, lines 36-63).
Regarding claim 4, Guertler discloses the invention of claim 1 as discussed above, and teaches calculating a residual life of the engine oil using a predetermined reference maximum deterioration degree index value, and the accumulated engine oil deterioration degree at the current time point; and displaying an engine oil change warning to a driver when the operated residual life is less than or equal to a predetermined value (Col. 3, line 67 to Col. 5, line 64 [residual life is determined in terms of distance and time]).
Regarding claim 5, Guertler discloses the invention of claim 4 as discussed above, and teaches calculating the residual life of the engine oil based on at least one of a traveling time of a vehicle or a traveling distance of the vehicle; determining that a minimum value is the residual life of the engine oil by comparing the residual life of the engine oil using the engine oil deterioration degree at the current time point with the residual life of the engine oil based on at least one of the traveling time of the vehicle or the traveling distance of the vehicle; and displaying the engine oil change warning to the driver when the determined residual life of the engine oil is less than or equal to the predetermined value (Col. 3, line 67 to Col. 5, line 64 [residual life is determined in terms of distance and time]).
Regarding claim 6, Guertler discloses the invention of claim 1 as discussed above, and teaches storing the engine oil deterioration degree in an electrically erasable programmable read-only memory (EEPROM) of an engine control unit (inherent to the electronic controller/circuit which must be present and configured to receive and record the sensor inputs, determine the evaluation factors, and perform the method for the vehicle system shown in Figures 1 and 2 and described throughout the Specification).
Regarding claim 7, Guertler discloses the invention of claim 1 as discussed above, and the step "resetting the engine oil deterioration degree by operating a diagnostic device or an input button of a cluster" is a limitation which is contingent on the condition "when the engine oil is changed". The courts have held that "The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met" (MPEP 2111.04 II). Therefore, the broadest reasonable interpretation of claim 7 is the same as that of claim 1, upon which it depends.
Regarding claim 10, Guertler discloses the invention of claim 9 as discussed above, and teaches that the residual oil life operation unit further comprises at least one of an oil change mileage-based residual oil life operation unit configured to calculate the residual oil life based on a traveling distance of a vehicle, or an oil change cycle-based residual oil life operation unit configured to calculate the residual oil life based on a traveling time of the vehicle, and wherein the system further comprises: a residual oil life determination unit configured to determine that a minimum value of the residual oil life calculated using the amount of change in the deterioration factor calculated by the deterioration factor calculation unit is the residual oil life (Col. 3, line 67 to Col. 5, line 64 [residual life is determined in terms of distance and time]).

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 5/24/2022 have been fully considered but they are not persuasive.
In response to applicant’s arguments “The Office Action alleges that Guertler teaches that the fictitious distance dSi is added to a previous engine oil deterioration degree. However, according to Guetler, the fictitious distance dSi is not added to any measure of previous engine deterioration degree. Instead, according to Guetler, the calculated fictitious distance dSi is continuously subtracted from the total distance potential SG in order to determine the remaining operating distance SR before the next engine oil change (time for changing the engine oil). Guertler, col. 3, lines 45-47 of column 3). That is, subtraction of fictitious distance dSi from total distance potential SG is different from accumulation of a value. Accordingly, Guertler fails to teach or suggest "calculating an engine oil deterioration degree at a current time point by accumulating a value... " as recited in claim 1 (with added emphasis)”, the examiner respectfully submits that “fictitious distance dSi” is an engine oil deterioration degree (thus why it is subtracted from a distance potential), and each time it is calculated and subtracted from the “total distance potential SG” it is essentially being added to the previously calculated engine oil deterioration degrees (the previously calculated “fictitious distances dSi” which are subtracted from the “total distance potential SG”). The dSi value is not calculated only once. It is calculated repeatedly during engine operation. Therefore, the accumulated value is the sum of the engine oil deterioration degrees which are calculated and subtracted from the total distance potential. Further, Step 8 in Figure 1 even clearly shows the symbol for summation of the dSi values being subtracted from SG (i.e. “accumulating” the summed value). 

In response to applicant’s arguments “Further, according to Guertler, the engine revolutions Um are evaluated by the engine revolutions recorded within a predetermined, actually travelled distance of, for example, one kilometer in each case, being added up and multiplied by the current values of the evaluation factors in order to calculate the fictitious distance. Guetler, col. 3, lines 62-67. This is also different from "a value obtained by multiplying an engine revolutions during a predetermined sampling cycle (∆r) by the calculated amount of change in the deterioration factor (f (RPM, Load, Temp)) to a previous engine oil deterioration degree," as recited in claim 1”, the examiner respectfully submits that the only argument made here is the “this is also different from”, rendering it impossible to respond with a counter argument. However, the examiner explained in the outstanding Final Rejection (and again in the 102 section above) that a combined “amount of change in a deterioration factor of engine oil per revolution”, which is simply the multiplication of all three of the individual factors (corresponding to RPM, Load, and Temp), is multiplied by the number of engine revolutions (multiplied by UM [where UM analogous to ∆r]) during a predetermined sampling cycle (because it represents an amount of change in a deterioration factor of engine oil per revolution). The result of the multiplication is the fictitious revolutions value which is proportionate to the aforementioned fictitious distance value discussed above (“fictitious revolutions” is converted to “fictitious distance” via proportionality constant).

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R STECKBAUER whose telephone number is (571)270-0433. The examiner can normally be reached Monday - Thursday 9:30-7:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN R STECKBAUER/Primary Examiner, Art Unit 3747